 1 Joe Angelo (Bar No. 268542)
     jangelo@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747                                    JS-6
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
     Lucy Resendez
 6

 7
                          UNITED STATES DISTRICT COURT
 8
         CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
 9
10
     LUCY RESENDEZ,                            Case No.: 2:19-cv-09689-MWF-AFM
11

12
                 Plaintiff,
                                               ORDER
13         vs.
14 TRANSUNION LLC, et. al.
                 Defendants.
15

16

17                                       ORDER

18         Pursuant to the stipulation of the Parties, TransUnion LLC is dismissed with

19 prejudice and each party shall bear its own attorneys’ fees and costs.

20

21         IT IS SO ORDERED.

22

23 DATED: April 3, 2020
                                           Hon. Michael W. Fitzgerald
24                                         UNITED STATES DISTRICT JUDGE
25

26

27

28


                                              1
